Bergstrom, J. Nadine Burton filed her complaint on September 8, 1948, as the widow of Marsh Burton, for compensation under the provisions of the Workmen’s Compensation Act. The record consists of the complaint, departmental report, stipulation that department! report shall constitute the record, claimant’s waiver of brief, and respondent’s waiver of brief. Her husband, Marsh Burton, came to his death on April 27, 1948 due to the severing of the aorta near the heart, tearing of the pericardial sac and a small tear of the apex of the heart, sustained when a link at the end of a 15.2 foot long chain, weighing 42 pounds broke, which was attached to an empty railroad coal car on a spur track and being moved by a State of Illinois truck (1948 Illinois license M-7407, International) at the Elgin State Hospital in Elgin, Illinois, at about 2 P.M. when the chain whipped back with great force and struck Mr. Burton on his back, who was to release said chain from either the truck or the car, resulting in the above injuries and causing his sudden death, said injuries having been ascertained by an autopsy granted by the wife of the decedent. The said accident happened while he was performing his regular duties while employed by the Department of Public Welfare. Immediately following the accident he was removed to the Institution General Hospital where he was pronounced dead on arrival. There is no jurisdictional question presented by the record, and we find that the fatal injuries to the decedent arose out of and in the course of his employment by respondent. At the time of decedent’s death he was married to Nadine Burton, and had one child named Dennis Gene Burton, nine months of age. Decedent entered the service of the State on April 13, 1948 and sustained his fatal injuries on April 27, 1948, at which time his gross earnings amounted to $96.25 for 15 days, computed on Ms salary of $192.50 per month. His compensation rate, therefore, computed under See. 10, Par. (c) and Sec. 8 of the Workmen’s Compensation Act, would be $19.50 per week. Claimant is entitled to an award of $5,785.00 computed under Sec. 7, Pars, (a) (h) and (1) of the Workmen’s Compensation Act. An award is therefore made to claimant, Nadine Burton, in the sum of $5,785.00, payable as follows: $ 624.00 which has accrued, is payable forthwith; $5,161.00 payable in weekly installments of $19.50 commencing December 15, 1948 and continuing for 264 weeks, with a final payment of $13.00. All future payments being subject to the provisions of the Workmen’s Compensation Act, jurisdiction is hereby specifically reserved in tMs cause for the entry of such further order or orders as may from time to time be necessary. TMs award is subject to the approval of the Governor as provided in Section 3 of “An Act concermng the payment of compensation awards to State employees.”